Title: From Benjamin Franklin to John Paul Jones, 17 June 1780
From: Franklin, Benjamin
To: Jones, John Paul


Sir,
Passy, June 17. 1780
Having been informed by several Gentlemen of & from L’Orient, that it is there generally understood the Mutiny on board your Ship has been advised or promoted by the honourable Arthur Lee Esqe, whom I had ordered you to receive as a Passenger; I hereby withdraw that Order, so far as to leave the Execution of it to your Discretion; that if from the Circumstances which have come to your Knowledge, it should appear to you, that the Peace and good Government of the Ship during the Voyage may be indangered by his Presence, you may decline taking that Gentleman; which I apprehend need not obstruct his Return to America, as there are several Ships going under your Convoy, and no doubt many of their Passengers may be prevail’d with to change Places. But if you judge these Suspicions groundless, you will comply with the Order aforesaid. I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin
Honble. Commodore Jones
  
Addressed: A Monsieur / Monsieur le Commodore / Jones. / chez M. Gourlade / Ngt. / à L’Orient
Notation: From his Excellency Dr. Franklin Passy, June 17th 1780 Informed by several Gentlem from L’orient that the mutiny had been advised or promotd by the Honble A: Lee &c.
